RANDALL, C. J.,
delivered the opinion of the court.
It is generally with great reluctance that courts set aside the verdict of a jury upon-a consideration of .the testimony alono; and a second verdict upon the same facts, although the judges may have come to a different, conclusion, is too strongly fortified by the deliberate judgment of twenty-four men, to be disturbed except.for strong reasons.
Where a verdict is so palpably against evidence or against a very strong preponderance of evidence that great injustice seems to have been done, leading to the conclusion that the verdict was the result of prejudices or excitement or other *50improper influences, there should be no hesitation about setting it aside. In the present case, however, it is not discovered that any good reason exists for such interference, and there is nothing to indicate that upon another trial the verdict would not be the same. There is some conflict between the statements of the respective parties in relation to the fact of a final accounting and settlement, or agreeing upon a basis of settlement. Other witnesses seem to support the testimony of the defendant, but their testimony goes rather to show their impressions and conclusions, than to show the facts. A receipt in full was signed by plaintiff on receiving a sum which the defendant’s agents believed and informed him was the balance due; but plaintiff says he was not aware that it was a receip’t acknowledging full payment; that it was signed in haste without reading it, and that it was not in fact a full payment and that he had never regarded it, or agreed to regard it, as a full satisfaction. Although it may be that we should have been satisfied of the fairness of the verdict if it had been otherwise, we cannot say that these two juries have erred in judgment.
The judgment must be affirmed.